SECOND AMENDED AND RESTATED CREDIT AGREEMENT Dated as of July 1, 2009 among iParty Retail Stores Corp., as the Lead Borrower and THE OTHER BORROWERS FROM TIME TO TIME PARTY HERETO and THE GUARANTORS FROM TIME TO TIME PARTY HERETO and WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent, Collateral Agent and Swing Line Lender and THE OTHER LENDERS PARTY HERETO TABLE OF CONTENTS ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 1.01 Defined Terms 1 1.02 Other Interpretive Provisions 32 1.03 Accounting Terms 33 1.04 Rounding 33 1.05 Times of Day 33 1.06 Letter of Credit Amounts 33 1.07 Currency Equivalents Generally 34 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 34 2.01 Committed Loans; Reserves 34 2.02 Borrowings, Conversions and Continuations of Committed Loans. 35 2.03 Letters of Credit. 37 2.04 Swing Line Loans. 45 2.05 Prepayments. 48 2.06 Termination or Reduction of Commitments. 50 2.07 Repayment of Loans 50 2.08 Interest. 50 2.09 Fees 51 2.10 Computation of Interest and Fees 51 2.11 Evidence of Debt. 52 2.12 Payments Generally; Administrative Agent’s Clawback. 54 2.13 Sharing of Payments by Lenders 54 2.14 Settlement Amongst Lenders. 54 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER 55 3.01 Taxes. 55 3.02 Illegality 57 3.03 Inability to Determine Rates 57 3.04 Increased Costs; Reserves on LIBO Rate Loans. 57 3.05 Compensation for Losses 59 3.06 Mitigation Obligations; Replacement of Lenders. 59 3.07 Survival 60 3.08 Designation of Lead Borrower as Borrowers’ Agent. 60 ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 60 4.01 Conditions of Initial Credit Extension 60 4.02 Conditions to all Credit Extensions 63 i ARTICLE V 64 REPRESENTATIONS AND WARRANTIES 64 5.01 Existence, Qualification and Power 65 5.02 Authorization; No Contravention 65 5.03 Governmental Authorization; Other Consents 65 5.04 Binding Effect 65 5.05 Financial Statements; No Material Adverse Effect. 66 5.06 Litigation 66 5.07 No Default 66 5.08 Ownership of Property; Liens. 67 5.09 Environmental Compliance. 68 5.10 Insurance 68 5.11 Taxes 68 5.12 ERISA Compliance. 69 5.13 Subsidiaries; Equity Interests 69 5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company Act. 69 5.15 Disclosure 70 5.16 Compliance with Laws 70 5.17 Intellectual Property; Licenses, Etc 70 5.18 Labor Matters. 71 5.19 Security Documents. 72 5.20 Solvency. 72 5.21 Deposit Accounts; Credit Card Arrangements. 73 5.22 Brokers 73 5.23 Customer and Trade Relations 73 5.24 Material Contracts 73 5.25 Casualty 73 5.26 Anti-Terrorism Laws. 73 ARTICLE VI AFFIRMATIVE COVENANTS 74 6.01 Financial Statements 74 6.02 Certificates; Other Information 75 6.03 Notices 77 6.04 Payment of Obligations 78 6.05 Preservation of Existence, Etc 79 6.06 Maintenance of Properties. 79 6.07 Maintenance of Insurance. 80 6.08 Compliance with Laws 81 6.09 Books and Records; Accountants. 82 6.10 Inspection Rights. 82 6.11 Use of Proceeds 82 6.12 Additional Loan Parties 83 6.13 Cash Management. 83 6.14 Information Regarding the Collateral. 84 ii 6.15 Physical Inventories. 85 6.16 Environmental Laws. 86 6.17 Further Assurances. 86 6.18 Compliance with Terms of Leaseholds. 87 6.19 Material Contracts 87 6.20 ERISA. 87 ARTICLE VII NEGATIVE COVENANTS 88 7.01 Liens 88 7.02 Investments 88 7.03 Indebtedness; Disqualified Stock. 88 7.04 Fundamental Changes 89 7.05 Dispositions 89 7.06 Restricted Payments 89 7.07 Prepayments of Indebtedness 89 7.08 Change in Nature of Business. 89 7.09 Transactions with Affiliates 90 7.10 Burdensome Agreements 90 7.11 Use of Proceeds 90 7.12 Amendment of Material Documents. 90 7.13 Corporate Name; Fiscal Year. 90 7.14 Deposit Accounts; Blocked Accounts; Credit Card Processors. 91 7.15 Consignments 91 7.16 [Reserved] 91 7.17 Minimum Availability 91 7.18 Capital Expenditures 91 7.19 Locations. 91 7.20 Subordinated Debt Payments 91 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 92 8.01 Events of Default 92 8.02 Remedies Upon Event of Default 95 8.03 Application of Funds 96 ARTICLE IX ADMINISTRATIVE AGENT 97 9.01 Appointment and Authority. 97 9.02 Rights as a Lender 98 9.03 Exculpatory Provisions 98 9.04 Reliance by Agents. 99 9.05 Delegation of Duties 99 9.06 Resignation of Agents 99 9.07 Non-Reliance on Administrative Agent and Other Lenders 100 9.08 Administrative Agent May File Proofs of Claim 101 9.09 Collateral and Guaranty Matters 101 iii 9.10 Notice of Transfer. 102 9.11 Reports and Financial Statements. 102 9.12 Agency for Perfection. 103 9.13 Indemnification of Agents 103 9.14 Relation among Lenders 103 9.15 Defaulting Lender. 103 ARTICLE X MISCELLANEOUS 104 10.01 Amendments, Etc 104 10.02 Notices, Financial Statements and Other Documents; Effectiveness; Electronic Communications. 106 10.03 No Waiver; Cumulative Remedies 107 10.04 Expenses; Indemnity; Damage Waiver. 107 10.05 Payments Set Aside 109 10.06 Successors and Assigns. 109 10.07 Treatment of Certain Information; Confidentiality 113 10.08 Right of Setoff 114 10.09 Interest Rate Limitation 114 10.10 Counterparts; Integration; Effectiveness 114 10.11 Survival 115 10.12 Severability 115 10.13 Replacement of Lenders 115 10.14 Governing Law; Jurisdiction; Etc. 116 10.15 Waiver of Jury Trial 117 10.16 No Advisory or Fiduciary Responsibility 117 10.17 USA PATRIOT Act Notice 118 10.18 Foreign Asset Control Regulations 118 10.19 Time of the Essence 118 10.20 Press Releases. 118 10.21 Additional Waivers. 119 10.22 Amendment and Restatement. 120 10.23 No Strict Construction. 121 10.24 Attachments. 121 SIGNATURES S-1 iv SCHEDULES 1.01(a)Borrowers 1.01(b)Guarantors 2.01Commitments and Applicable Percentages 2.03Existing Letters of Credit 5.01Loan Parties Organizational Information 5.05Material Indebtedness 5.06Litigation 5.08(b)Leased Real Estate 5.09Environmental Matters 5.10Insurance 5.13Subsidiaries; Other Equity Investments; Equity Interests in the Borrower 5.17Intellectual Property Matters 5.18Labor Matters 5.21(a)DDAs 5.21(b)Credit Card Arrangements 5.24Material Contracts 6.02Financial and Collateral Reporting 7.01Existing Liens 7.02Existing Investments 7.03Existing
